IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10848
                         Summary Calendar



WILLIE LOUIS EVERITT,

                                         Petitioner-Appellant,


versus

GARY JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION

                                         Respondent-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:94-CV-539-Y
                       - - - - - - - - - -
                          April 24, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant appeals the denial of his petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.   Petitioner argues

that the state court erred in denying his motion to suppress

evidence; that the evidence was insufficient to support his

conviction for possession of a controlled substance; that the

trial court’s denial of his challenges to two venire members

rendered his trial fundamentally unfair; that his sentence is

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-10848
                                - 2 -

unlawful because the $10,000 fine was not authorized by Texas

statute; and that the trial court erred in dismissing the jury

before it determined whether appellant committed the theft

offense listed in the enhancement allegation of the indictment.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm for essentially

the reasons adopted by the district court.     Everitt v. Johnson,

No. 4:94-CV-539-Y (N.D. Tex. Aug. 30, 1995).

     AFFIRMED.